Citation Nr: 1455106	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  04-07 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus rated as 20 percent disabling prior to June 7, 2013 and 40 percent disabling thereafter.
 
2.  Entitlement to a compensable rating for diabetic retinopathy for the time period prior to June 10, 2011 and a rating greater than 10 percent thereafter.

3.  Entitlement to an initial compensable rating for service-connected hepatitis C.

4.  Entitlement to an effective date earlier than March 5, 2014 for the award of service connection for hepatitis C.



WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to March 1970.

This case has a long and complicated procedural history on multiple issues currently on appeal to the Board.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (hereinafter Agency of Original Jurisdiction (AOJ)), which denied, in pertinent part, the Veteran's claim for a disability rating greater than 20 percent for diabetes mellitus.  At that time, the AOJ recognized the Veteran to manifest diabetic retinopathy as a complication of diabetes mellitus and characterized the claim as an evaluation greater than 20 percent for diabetes to include diabetic retinopathy.

A Central Office Board hearing was held in March 2006 before Veterans Law Judge (VLJ) Mark F. Halsey and a copy of the hearing transcript has been added to the record.

In May 2006, the Board remanded, inter alia, an issue characterized as entitlement to an increased rating for diabetes mellitus with diabetic retinopathy to the AOJ, via the Appeals Management Center (AMC) in Washington, DC (a component of the AOJ), for additional development. 

In a February 2012 rating decision, the AOJ granted a separate 10 percent rating for service-connected diabetic retinopathy effective June 10, 2011.  This grant arose out of the Veteran's claim for a rating in excess of 20 percent for service-connected diabetes to include diabetic retinopathy.  As this is not the maximum rating allowed under the applicable criteria, the claims for a higher rating for diabetes mellitus and diabetic retinopathy remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (providing that a claimant may limit his claim or appeal for a particular disability rating to less than the maximum allowed by law for a specific service-connected condition; but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).

In May 2012, a Travel Board hearing was held before VLJ K. Osborne in which the Veteran and his wife testified on the issues of entitlement to a disability rating greater than 20 percent for diabetes mellitus and a rating greater than 10 percent for diabetic retinopathy.

As the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, the Veteran's claims of entitlement to an increased rating for diabetes mellitus and diabetic retinopathy require that these issues be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707.  The Veteran, however, did not elect to having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In May 2013, the Board issued two separate decisions - one decided by a three member panel of VLJs on issues wherein the Veteran testified to both VLJs Halsey and Osborne.  The panel decision reopened a claim of entitlement to service connection for hepatitis C, and remanded this claim to the AOJ for further development and readjudication on the merits.  This decision also recharacterized the claims on appeal to include separate issues of entitlement to a disability rating greater than 20 percent for diabetes mellitus and a rating greater than 10 percent for diabetic retinopathy.  These claims were also remanded to the AOJ for further development.

In May 2013, the Board also issued a separate decision for issues which did not involve testimony before more than one VLJ.  This decision reopened service connection claims for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and hypertension, and remanded these claims on the merits for further development.  The Board dismissed from appeal an issue of entitlement to a higher disability rating for diabetic nephropathy.  Further, the Board remanded issues of entitlement to an effective date earlier than September 11, 2007 for an award of a total disability rating based upon individual unemployability (TDIU), entitlement to an effective date earlier than September 11, 2007 for a grant of service connection for diabetic nephropathy, and entitlement to service connection for disability of the feet/toes (previously claimed as bilateral feet fungus) for further development.

In a June 2013 rating decision, the AOJ granted service connection for hepatitis C which terminated this issue from appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The AOJ also awarded a 40 percent rating for diabetes mellitus effective June 7, 2013.

In a June 2013 supplemental statement of the case (SSOC), the AOJ adjudicated the issues of entitlement to a disability rating greater than 40 percent from June 20, 2013 for diabetes mellitus and entitlement to a rating in excess of 10 percent for diabetic retinopathy.  To date, the AOJ has not fully developed and readjudicated the remaining issues remanded by the two separate Board decisions issued in May 2013.  Thus, these issues remain in the AOJ's jurisdiction.

The Board notes that, in an increased rating claim, separate ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This is a practice known as a "staged" rating.  As noted above, an award of increased compensation during an appeal period which is less than the maximum allowable does not terminate an appeal as a claimant is presumed to be seeking the maximum possible evaluation.  See AB, 6 Vet. App. at 38.  

In light of the principles enunciated in Hart and AB, the Board has rephrased the issues on appeal to reflect that "staged" ratings are in effect.  Thus, the Veteran's July 2013 written statement expressing a "NOTICE OF DISAGREEMENT" with the effective date assigned for the 40 percent rating for diabetes mellitus does not initiate a new appeal as the appropriateness of a staged rating during the appeal period is part of the claim before the Board.

As discussed in the REMAND below, the issues of entitlement to an initial compensable rating for hepatitis C, and entitlement to an effective date earlier than March 5, 2014, for the award of service connection for hepatitis C have been listed on the title page for procedural purposes only.

The Board next observes that, in August 2008, the Veteran appointed an attorney to represent him which revoked all prior powers of attorney in his claims file.  The Veteran's attorney subsequently notified VA in February 2010 correspondence that she was withdrawing from her representation of the Veteran before VA.  Thus, the Veteran currently represents himself.

The Board further notes that, in addition to a paper claims folder, the record includes documents stored electronically within the Veterans Benefits Management System (VBMS) and Virtual VA which have been reviewed by the AOJ in the June 2013 SSOC.  An Employment Questionnaire dated June 2014 was subsequently added to VBMS, but this document is not pertinent to the claim decided on appeal.

The Board further observes for the AOJ that the Board issued two separate decisions in May 2013.  At this time, the record does not reflect that any actions were taken pursuant to the remand directives from the single judge decision issued by VLJ K. Osborne.  The Board's administrative staff has adjusted the VA Appeals Locator System (VACOLS) to reflect that these claims are still pending AOJ development.

The issues of entitlement to a compensable rating for diabetic retinopathy for the time period prior to June 10, 2011 and a rating greater than 10 percent thereafter, entitlement to an initial compensable rating for hepatitis C and entitlement to an effective date earlier than March 5, 2014, for the award of service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the time period prior to June 7, 2013, the Veteran's diabetes mellitus required insulin and a restricted diet for control, but did not medically require avoidance of strenuous occupational and recreational activities.

2.  Since June 7, 2013, the Veteran's diabetes mellitus has required insulin, a restricted diet and the medical need to avoid strenuous occupational and recreational activities, but has not involved at least one episode of ketoacidosis or hypoglycemic reactions requiring a hospitalization or at least twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent rating prior to June 7, 2013, and a 40 percent rating thereafter, for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.119, DC 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

Regarding claims for increased ratings such as in the instant case, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Veteran filed his increased rating claim in March 2004.  A pre-adjudicatory AOJ letter dated March 5, 2004 advised the Veteran to submit evidence showing that his service-connected diabetes mellitus had increased in severity, which may include a statement from his doctor containing physical and clinical findings, the results of any laboratory tests or x-rays, and the dates of examinations and tests.  He could also submit a statement from other individuals who were able to describe from their knowledge and personal observation in what manner his disability had become worse.  Further, the Veteran could submit his own statement describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  The Veteran was further advised of the respective duties between himself and VA in obtaining evidence to substantiate his claim. 

In post-adjudicatory AOJ letters dated May 31, 2006 and October 26, 2006, the Veteran was first advised of the criteria for establishing a disability rating and effective date of award. 

Here, the Veteran was first provided fully compliant content notice after the adjudication of the initial claim.  This timing defect was cured with multiple readjudications in supplemental statements of the cases (SSOCs) dated June 2008, June 2009, January 2012 and June 2013.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Thus, the Board finds that VA's duty to notify the Veteran has been satisfied.

Next, VA has a duty to assist the Veteran in the development of a claim. This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran with respect to the claim being decided on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs and those post-service VA and private treatment records identified by the Veteran as relevant to his appeal.  

The AOJ attempted to obtain medical and legal documents pertaining to a claim for disability benefits with the Social Security Administration (SSA).  However, in June 2013, SSA informed the AOJ that the Veteran's records had been destroyed.  Notably, in February 1996, the Veteran submitted some documents associated with his application for SSA benefits.  On June 19, 2013, the AOJ contacted the Veteran by telephone informing him of the inability to obtain SSA records.  At that time, the Veteran indicated having no SSA records in his possession.  On this record, the Board finds that the duty to assist in obtaining SSA records has been satisfied as they no longer exist and any further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Additionally, the Veteran has been properly advised of the inability of the RO to obtain his SSA records.  38 C.F.R. § 3.159(e).

Otherwise, the Board finds that there are no outstanding requests to obtain any other identified VA records, or any private records which the Veteran has identified and authorized VA to obtain on his behalf.

The Veteran was also afforded VA Compensation and Pension (C&P) examination in June 2013 with benefit of review of the claims folder.  This examination report contains all findings necessary to adjudicate the schedular evaluation for diabetes mellitus under DC 7913.  In this respect, the VA examiner found that the Veteran's diabetes mellitus required avoidance of strenuous occupational and recreational activities which provided a basis for a higher rating during the appeal period.  The examination report also addressed the criteria for the frequency of episodes of ketoacidosis and hypoglycemic reactions as well as the frequency of care by hospitalization or diabetic care provider.  

The Board recognizes that the Veteran has a diabetes mellitus complication of diabetic retinopathy which, as addressed in the REMAND below, is not adequately addressed in the June 2013 VA examination report.  

However, the criteria for ratings greater than 40 percent under DC 7913 only consider the issue of additional non-compensable complications when the Veteran has experienced episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization per year or visits to a diabetic care provider at least twice a month.  Here, the undisputed lay and medical evidence demonstrates that the Veteran has never met, or more nearly approximated, episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalization, or visits to a diabetic care provider at least twice a month, for any time during the appeal period.  

Thus, for the limited issue on appeal, the Board finds that the June 2013 VA examination report is adequate to address the schedular rating for diabetes mellitus under DC 7913.  To ensure that the Veteran has been awarded the maximum allowable benefits, the Board has undertaken steps in this decision to properly address the schedular rating for diabetic retinopathy in the REMAND portion of this decision.

The Board also finds no credible evidence of an increased severity of symptoms since the June 2013 VA examination to suggest that a higher schedular rating under DC 7913 may be warranted.  As such, the Board finds that further VA examination is not warranted.

The Board further finds that, with respect to the limited issue being decided on appeal, the AOJ has complied with the Board's May 2006 and May 2013 remand directives by providing the Veteran duty to assist notices in May and October 2006, advising the Veteran of the criteria for evaluating eye disabilities in a June 20, 2008 SSOC, obtaining VA records, taking all appropriate steps to obtain SSA records, and obtaining an adequate examination report to address the criteria of DC 7913.  Therefore, the Board finds that the AOJ has substantially complied with the Board's prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with).

Additionally, in March 2006 and May 2012, the Veteran was provided an opportunity to set forth his contentions during the hearings before VLJs Halsey and Osborne, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the March 2006 hearing, VLJ Halsey correctly noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected diabetes mellitus and its complications was solicited, to include whether any physician had advised him to avoid strenuous activity.  As a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary to include requesting the Veteran to identify any potentially relevant treatment records.  

During the May 2012 hearing, VLJ Osborne correctly noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected diabetes mellitus and its complications was solicited, to again whether any physician had advised him to avoid strenuous activity due to his diabetes and the frequency of his doctor visits.  As a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary to include requesting a contemporaneous examination.

As such, the Board finds that, consistent with Bryant, VLJs Halsey and Osborne complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any perceived deficiencies with these hearings were cured with further Board development of the claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims being decided at this time.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran seeks higher disability ratings for his service-connected diabetes mellitus, type II.  Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

As provided by the VA Schedule for Rating Disabilities, a 20 percent rating for diabetes mellitus contemplates the need for insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, DC 7913. 

A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  Id.  The Board notes that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  The intent of avoiding strenuous occupational and recreational activities is to avoid hypoglycemic episodes.  See VA DBQ examination report dated January 2012.

A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  Id.

A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Id. at Note 1.  When diabetes mellitus has been conclusively diagnosed, a request for a glucose tolerance test solely for rating purposes should not be requested.  Id. at Note 2. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Historically, the Veteran was diagnosed with type II diabetes mellitus in 1991 which, after an initial hospitalization, was treated with a restricted diet only.  See VA hospitalization record dated April 1991.  An October 2001 VA examination report was significant for the Veteran's report of occasional episodes of low blood sugar and lethargy.  At that time, his treatment included Glyburide and Metformin.  He was given a diagnosis of moderately controlled diabetes.

By rating decision dated November 2001, the AOJ granted service connection for diabetes mellitus, and assigned an initial 20 percent evaluation under DC 7913.

In pertinent part, a December 2003 VA clinic record reflected a diagnosis of diabetes mellitus with background diabetic retinopathy (BDR).  

The Veteran filed his increased rating claim in March 2004, at which time he reported a diabetes complication of diabetic retinopathy.  During the appeal period, a May 2004 AOJ decision continued a 20 percent rating for a disability recharacterized as diabetes to include diabetic retinopathy.  A February 2012 AOJ rating decision granted a separate 10 percent rating for service-connected diabetic retinopathy effective June 10, 2011.  A June 2013 AOJ rating decision awarded a 40 percent rating for diabetes mellitus effective June 7, 2013.

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent for diabetes mellitus have not been met for any time prior to June 7, 2013.  In this respect, for this time period, the credible lay and medical evidence demonstrates that the Veteran's diabetes mellitus required insulin and a restricted diet for control, but did not medically require avoidance of strenuous occupational and recreational activities.

Additionally, the Board finds that the criteria for a rating greater than 40 percent for diabetes mellitus have not been met for any time since June 7, 2013.  In this respect, the credible lay and medical evidence establishes that, since June 7, 2013, the Veteran's diabetes mellitus has required insulin, a restricted diet and the medical need to avoid strenuous occupational and recreational activities, but has not involved episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization per year or at least twice a month visits to a diabetic care provider.

A.  Time period prior to June 7, 2013

The evidence of record prior to June 7, 2013 established that the Veteran was to adhere to a restricted diet, was prescribed oral hypoglycemic agents and, since September 2007, has been prescribed insulin to treat his diabetes mellitus.  This meets the schedular criteria for a 20 percent rating under DC 7913. 

The record during the appeal period shows that the Veteran's diabetes mellitus has been uncontrolled at various times requiring medication adjustments of oral hypoglycemic agents.  In September 2007, the Veteran was prescribed insulin due to inadequate glucose control.  See VA clinic record dated September 2007.

The Veteran has generally described episodes of low blood sugar which were sometimes associated with his failure to adhere to his diet and/or to take his medications.  See VA examination report dated March 2004; VA clinic records dated August 2004, August 2008, and October 2008.

However, the Veteran either denied hypoglycemic symptoms, reported up to 3 hypoglycemic episodes per year, or less than 2 hypoglycemic episodes per month.  See VA examination reports dated March 2004, October 2010 and January 2012; VA clinic records dated August 2004, October 2005, June 2007, August 2007, and August 2009.  Notably, the Veteran has been instructed in how to recognize the symptoms (sx) of hypoglycemia.  See, e.g., VA clinic record dated November 2004.  Also notable, in January 2010, the Veteran described having a "few bouts" of hypoglycemia which was not problematic while, in December 2009 and April 2010 as well as on VA examination in October 2010, the Veteran described himself as being rarely hypoglycemic.  He also described not eating lunch at times due to his blood sugars being too high.  See VA clinic record dated August 2008.

Important for this decision, prior to June 7, 2013, none of the medical records suggested that the Veteran's diabetes mellitus required him to regulate his activities.  To the contrary, the Veteran's clinical records include instructions reinforcing the need for exercise.  See, e.g., VA clinic records dated November 2004, March 2005, September 2007, and October 2007.  A May 2009 pre-operative evaluation noted that the Veteran was capable of walking briskly for over a mile.  At a January 2012 VA examination, the VA examiner described the Veteran as demonstrating easy fatigability due to service-connected diabetes mellitus and nephropathy, but stated that the Veteran did not require regulation of activities as part of his medical management of diabetes mellitus.

In fact, at various times, the Veteran himself denied a need to regulate his activities and/or described being encouraged to exercise.  See, e.g., VA examination reports dated March 2004 and October 2010; Veteran's March 2006 testimony before the Board.

At a Board hearing in May 2012, the Veteran described his regulation of activities as "I don't go out" but stated that his doctors told him to exercise "[w]ithin norm.  Within - based on my condition, they know I can't do it."

In pertinent part, a February 15, 2013 VA clinic record noted a worsening of the Veteran's A1C levels.  It was further noted that the Veteran had ran out of supplies.  On April 16, 2013, the Veteran was seen in the VA clinic describing palpitation symptoms and not feeling right when his blood sugar ran below 80.  However, the Veteran reported results from his blood sugar monitoring which were interpreted by the clinician as demonstrating "[e]xcellent [c]ontrol."  A VA examiner on June 7, 2013 opined that the Veteran required regulation of activities as part of medical management of his diabetes mellitus.

As reflected above, the evidence of record prior to June 7, 2013, did not reflect any medical opinion of record that the Veteran's diabetes mellitus required regulation of strenuous occupational and recreational activities to medically manage his diabetes mellitus.  

The Veteran generally reported good hypoglycemic control with diet and medication and he described being advised of the need for exercise.  At a January 2012 VA examination, the VA examiner described the Veteran as demonstrating easy fatigability due to service-connected diabetes mellitus and nephropathy, but stated that the Veteran did not require regulation of activities as part of his medical management of diabetes mellitus.  Given the foregoing, it cannot be found that there is medical evidence that the Veteran's diabetes required regulation of activities prior to June 7, 2013.  Regulation of activities due to diabetes is a medical finding and the Veteran is not competent to offer an opinion concerning this.  See Camacho, 21 Vet. App. at 365.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

B.  Time period beginning on June 7, 2013

The AOJ has concluded that the evidence of record beginning on June 7, 2013 established that the Veteran was to adhere to a restricted diet, was prescribed oral hypoglycemic agents and insulin to treat his diabetes mellitus, and required regulation of strenuous activities to control his diabetes mellitus.  This meets the schedular criteria for a 40 percent rating under DC 7913.  The effective date of award was based upon the findings from a June 7, 2013 VA examination report.

As noted in the June 2013 VA examination report, the Veteran required the need to avoid strenuous recreational activities to avoid hypoglycemic episodes.  However, the Board cannot factually ascertain that the Veteran met the requirements for a 40 percent rating for diabetes mellitus under DC 7913 prior to June 7, 2013.  In this respect, between the time period of the January 2012 VA examiner's opinion that the Veteran did not require a regulation of activities as part of his medical management of diabetes mellitus and the June 7, 2013 VA examiner opinion, the relevant evidence includes the Veteran's May 2012 hearing testimony wherein he did not describe strenuous activities causing hypoglycemic symptoms or, even, significant episodes of hypoglycemia.  

The clinic records include a February 2013 notation of a worsening of A1C levels.  In April 2013, the Veteran appeared to report some physical manifestations of palpitations when his blood sugar ran below 80 with 2 readings out of 31 being as low as 73 and 79.  However, the VA clinician who reviewed these numbers described the results as showing excellent control and did not advise the Veteran to regulate his activities as a means of medical management for diabetes mellitus.  Thus, the Board cannot factually ascertain on this evidence that the Veteran's need to avoid strenuous recreational and occupational activities to medically manage his diabetes mellitus occurred prior to June 7, 2013. 

The Board further finds that, since June 7, 2013, the criteria for a rating greater than 40 percent for diabetes mellitus under DC 7913 have not been met, or approximated, for any time.  In this respect, there is no lay or medical evidence that the Veteran's diabetes mellitus involved episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization per year or at least two visits a month to a diabetic care provider.  Thus, the preponderance of the evidence is against a rating greater than 40 percent for any time during the appeal period.

In so finding, the Board acknowledges the argument by the Veteran and his spouse that he should be awarded a 40 percent rating for his diabetes mellitus since the inception of the appeal.  It has also been argued that the overall severity of his diabetes mellitus has been demonstrated by complications such as hypertension, erectile dysfunction, diabetic retinopathy and diabetic nephropathy.  The Veteran reports an increased medical monitoring of diabetes mellitus from once per year to every three months due to elevated glucose readings and the development of diabetic retinopathy.  He now needs insulin treatment on a daily basis.  With respect to restriction of activities, the Veteran testified that his treating physicians had been encouraging him to exercise.  He describes not going out much and not working.  With respect to diabetic retinopathy, he reports loss of visual acuity as well as weekly symptoms of watering and pain.

The severity of the Veteran's diabetes mellitus, overall, is recognized by the awards of service connection for diabetic nephropathy and diabetic retinopathy.  The 10 percent rating for his diabetic retinopathy compensates him for visual loss while the 80 percent rating assigned for diabetic nephropathy compensates him for generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.

To date, the Veteran is not service-connected for hypertension but that claim is pending development by the AOJ as a result of the Board's May 2013 remand.  

The Board also observes that a February 2013 VA clinic record initiated a prosthetic shoe request based upon an assessment of diabetes mellitus with peripheral neuropathy and poor circulation in feet.  There are, however, no recorded clinical findings or lay complaints supporting this prosthetic shoe request.

On the other hand, the Veteran's diabetic foot examinations during the entire appeal period report no abnormal findings with protective sensation intact to 10GM filament testing bilaterally.  See, e.g., VA clinic records dated June 2004, June 2005, June 2006, August 2007, May 2008, October 2009, January 2010, April 2010, July 2010, November 2010, April 2011, May 2012, July 2012, November 2012, December 2012 and March 2013.  Notably, the March 2013 evaluation (which occurred after the prosthetic shoe request) found protective sensation intact to 10GM filament testing bilaterally, 2+ dorsalis pedis circulation bilaterally and a capillary refill of less than 3 seconds.

Additionally, the VA examination reports dated March 2004, October 2010, January 2012 and June 2013 also reflect no lay or medical evidence of abnormal findings such as peripheral neuropathy or poor circulation of the lower extremities.  

Overall, the Board places greater probative weight to March 2013 and the June 2013 VA examination report in finding that, at this time, there is no credible evidence of any current diabetic complications involving abnormal sensation or circulatory disturbances of the lower extremities.  This finding is consistent with the lay history provided by the Veteran which does not reflect any complaint of peripheral neuropathy or poor circulation in his lower extremities.  The prior prosthetic shoe request in February 2013, on the other hand, is not consistent with the lay and medical evidence of record and has little probative value as there is no supporting data associated with this assessment.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a medical opinion lacks probative value when it fails to provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).

The Board also observes that none of these separate claims and evaluations can provide a basis to increase the evaluation of diabetes mellitus itself under DC 7913.  Simply stated, the Veteran's diabetic complications are to be separately evaluated, and the issue under DC 7913 is limited to whether the Veteran's diabetes mellitus has met the criteria for a rating greater than 20 percent prior to June 7, 2013, and a rating greater than 40 percent since June 7, 2013.  

Here, while the testimony of the Veteran and his spouse is deemed credible, their lay allegations do not support higher ratings when viewed in light of the specific criteria of DC 7913.  For the reasons expressed above, the Board finds that the criteria for a rating greater than 20 percent prior to June 7, 2013, and a rating greater than 40 percent thereafter, have not been met.  Overall, the Veteran's contentions for further compensation are outweighed by the evidence of record and the claim must be denied.  The benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

C.  Other considerations 

In deciding this claim, the Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

Here, the Veteran has described diabetes mellitus which requires control with diet, medications to include insulin and regulation of activities.  He reports fatigue associated with his diabetes mellitus, and multiple complications stemming from this disability.  As discussed above, the Veteran has been service-connected for diabetic nephropathy and his assigned schedular ratings specifically contemplate symptomatology of lethargy and weakness.  See 38 C.F.R. § 4.115b, DC 7541.  His diabetic retinopathy claim is being addressed in the REMAND portion of this decision, and his allegation of hypertension is being developed by the AOJ pursuant to a Board remand.

Overall, Veteran's symptomatology of poorly controlled diabetes mellitus is contemplated by the schedular criteria of DC 7913, but the Veteran does not meet the criteria warranting higher ratings.  

The Board notes that, under Johnson v. McDonald, ---F.3d ----, No.2013-7104, 2014 U.S.App. LEXIS 15097 (Fed.Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds no aspect of diabetes mellitus and its complications, or any other aspect of service-connected tinea versicolor and hepatitis C, that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board further notes that the Veteran has been awarded disability benefits from the Social Security Administration, and the RO has awarded entitlement to TDIU.  Thus, any workplace interference due to diabetes mellitus has been addressed in the TDIU award.  See 38 C.F.R. § 4.16.  The issue of whether the Veteran is entitled to TDIU prior to September 11, 2007 was remanded by the Board in May 2013 for further development, to include consideration of additional service connection claims which are inextricably intertwined with the issue.  This issue is still pending development.

In sum, the Board finds that the criteria for entitlement to a rating greater than 20 percent prior to June 7, 2013, and a 40 percent rating thereafter, for diabetes mellitus have not been met.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an increased rating for diabetes mellitus rated as 20 percent disabling prior to June 7, 2013 and 40 percent disabling thereafter is denied.


REMAND

The Veteran seeks a higher disability rating for his service-connected diabetic retinopathy.  In pertinent part, a VA eye examination in June 2011 identified the Veteran as manifesting mild non-proliferative diabetic retinopathy (NPDR) in the left eye only (while acknowledging a prior finding of NPDR in the right eye), immature nuclear sclerotic cataracts bilaterally, mild refractive error with presbyopia bilaterally and ocular hypertension.  The examiner noted that the left NPDR was mild in nature and "not affecting [the Veteran's] visual acuity."  The examiner then attributed the Veteran's visual acuity decrease to his cortical cataract in the right eye.  The examiner also offered opinion that the Veteran's bilateral cataracts were not proximately due to service-connected diabetes mellitus.

In a February 2012 decision, the AOJ - while noting the opinion that the Veteran's service-connected NPDR did not affect his visual acuity - nonetheless awarded the Veteran a separate 10 percent rating for visual field contraction of the left eye (as recorded by a Goldmann perimeter chart).

Thereafter, pursuant to the Board's May 2013 remand directives, the Veteran was afforded additional VA eye examination in June 2013.  The VA examiner (who also conducted the June 2011 examination) found that the Veteran did not manifest a visual field loss in either eye.  However, the VA examination report does not contain the actual visual field findings.  As there was no visual field loss found, the VA examiner did not include a Goldmann perimeter chart.  See June 2013 VA examination report, Section 10(b).  Thus, in the absence of actual visual field measurements, the Board cannot evaluate the Veteran's visual field loss which, as noted above, the AOJ has favorably attributed to the service-connected NPDR.  This examination report, therefore, must be returned as inadequate for rating purposes.

The Board next notes that, by rating decision dated June 2013, the AOJ granted service connection for hepatitis C and assigned an initial non-compensable rating effective March 5, 2004.  By a VA Form 21-4138 filing received in July 2013, the Veteran submitted a timely filed Notice of Disagreement (NOD) with respect to both the initial rating assigned and the effective date of award for service connection.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.  As the filing of an NOD initiates appellate review which requires VA to furnish the claimant a statement of the case (SOC), the Board remands this issue to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since May 18, 2013 as well as the visual field findings reportedly taken by the June 2013 VA eye examiner.  See June 2013 VA examination report, Section 10(a).

2.  Furnish the Veteran an SOC on the issues of entitlement to an initial compensable rating for hepatitis C, and an effective date earlier than March 5, 2004 for the award of service connection for hepatitis C.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

3.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected diabetic retinopathy.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's lay assertions, the examiner is asked to identify all impairment caused by the service-connected diabetic retinopathy, including any visual acuity loss and/or visual field loss.  The examiner should discuss the severity of all impairment caused by the service-connected diabetic retinopathy.

The examiner is specifically requested to provide the results of visual field testing as well as a Goldmann perimeter chart regardless of whether an actual visual field contraction is shown.  Additionally, the examiner is requested to convert the visual field test results from the June 2013 VA examination to a Goldmann perimeter chart.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_____________________________	_________________________________
        WAYNE BRAEUER		     MARK F. HALSEY
        Veterans Law Judge 		     Veterans Law Judge
    Board of Veterans' Appeals			Board of Veterans' Appeals



_________________________________
K. OSBORNE
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


